RUARK, Judge.
I dissent.
First, considering the question from the standpoint of contract, I believe the rule (made by the union long after the execution of the contracts) which required the proprietor to join the union and thereby become subject to its discipline so that it had, in practical effect, the power to nullify any contract between the parties, was one which was not within the reasonable contemplation of the parties and therefore not “reasonable.”
Exhibit A, the contract, covered the field in respect to employment, wages and working conditions relative to the affairs then involved. It is alleged that concurrently another contract was executed in respect to the shop card. This is not set forth haec verba, but I will assume it provided that the proprietor would comply with the rules printed on the reverse, and these rules therefore became part of such contract. Simultaneously the card was placed in the shop and was maintained during successive renewals of the contracts! All these things were concurrent and related to one thing, accomplished one end. Concurrent or near-concurrent agreements relating to the same subject matter are to be considered and construed together, and the meaning of one must be determined in the light of all the others.1 If the meaning of the contract is not clear, then even the concurrent acts of *525the parties in setting the transaction in motion and, as in this iqstance, the acts of the parties in respect to the various renewals and their practical construction of the arrangement may shed some light.2
Parenthetically, the words “the same” give rise to a question of interpretation. In the .opinion of the Ohio court, Foutts v. Journeymen Barbers, etc., 155 Ohio St. 573, 99 N.E.2d 782, 785, the future laws to be made are taken as being applicable to the shop cards. In the opinion of my learned brother the words are interpreted as meaning such future laws as may be made in’ government of the union. If the courts do not agree upon what the language means, certainly there is ambiguity as affects the understanding of the layman. Applying the language of the street and not attempting the approach of a lexicographer, one would say that shop cards are- regulated, whereas unions are governed. If it means that the proprietor will be governed by all the laws of the union, then the only fair construction of such requirement would be a declaration of good faith in complying with the requirements of Exhibit A, for to interpret such language literally would destroy the mutuality of the contract at its inception, since the union could by its laws nullify each and every portion of the agreement. However, I do not rest my dissent upon such narrow ground.
In construing a contract [as distinguished from interpreting its words, symbols or other means of expression, construction having the broader meaning in the sense in which I use it (see 3 Corbin on Contracts, sec. 534, p. 7)] we endeavor to ascertain the intention of the parties;3 this for the reason normally a contract is a matter of mutual assent often said to be a meeting of .the minds, and without such assent there can be no contract. .This is elementary. Thacker v. Massman Const. Co., Mo.Sup., 247 S.W. 2d 623, 629. It is said, and I agree, that any competent person may contract to do any lawful thing even though it be to his great disadvantage; but the question remains and the question is here, what did these parties agree to do? Was the proprietor to abide by just any law the union might make in the future, or was it any rule reasonably relating to the subject then involved?
In order to determine the intention we first look to what the-parties expressed, and this usually suffices. But 'this is not always so by any means, for parties often think only of the present and in general terms, leaving the 'future of their transaction clouded by doubt. It is frequently said that greatér regard should be had to the intention of the parties than to any particular words which they have used in attempting to express 'it.4 “A court may thus be able to realize the aims and purposes of the parties even though their express words would otherwise be interpreted differently and would produce a different legal effect.” 3 Corbin on Contracts, sec. 545, pp. 90, 91. In Bird v. St. Paul Fire & Marine Ins. Co., 224 N.Y. 47, 120 N.E. 86, 87, 13 A.L.R. 875, Justice Cardozo, in construing an insurance, policy, used the following language:
' “General definitions of a proximate cause give little aid. Our guide is the reasonable expectation and purpose of the ordinary business man when making■' an ordinary business contract. It is his intention, expressed or fairly to be inferred, that counts. (My emphasis.) There are times when the law permits us to go far back in tracing events to causes. The inquiry for us is how far the parties to this contract intended us to go. The causes within their contem*526plation are the only causes that concern us. A recent case in the House of Lords gives the true method of approach. Leyland Shipping Co. v. Norwich F. Ins. Co., 1918 [A.C. 350, 369]. Lord Shaw refers in his opinion to the common figure of speech which represents a succession of causes as a chain. He reminds us that the figure, though convenient, is inadequate. ‘Causation is not a chain, but a net. At each point, influences, forces, events, precedent and simultaneous, meet, and the radiation from each point extends indefinitely.’ [Ibid.] From this complex web the law picks out now this cause and now that one. The same cause producing the .game effect may be proximate or reinóte a.s the contract of the parties seems to place it in light or shadow. That cause is to be held predominant which they would think of as predominant. A common-sense appraisement of ey.eryday forms of speech and modes oL.thought must tell us when to stop. It is an act of ‘judgment as upon a matter pf fact.’ [Ibid.] * * * ”
In attempting to determine the intent of the .parties we often look at the surrounding circurtistances, the situation of the parties and their relationship to each other at the time they entered into contract.5 A common expression of the law writers is that the court will attempt to place itself' in the position of the parties and look at the transaction through their-eyes. 2 Elliott on Contracts, sec. 1517, pp. 791, 792. One of the most important things the court considers is their reason for making the agreement, the object of their contract and the apparent purpose which they mutually seek to accomplish.6 Since it is impossible to. actually assume the personality of the person or persons through whose glasses they desire to peer, the courts have of necessity been forced to invent that mythical person, the reasonable man, and ask, what would a reasonable man (and thereupon egotistically assert the qualities of reasonableness in themselves) have contemplated or expected ? Thus the word "'reasonable” has become the universal wrench by which the courts have unscrewed the tough nuts of construction and it has been read into myriads of contracts. “Reasonable time” and “reasonable price” are but two of many instances. See 36 Words and Phrases, p. 348 et seq.
One of the frequently recurring situations in which one of the parties has, by apparent language, placed himself at the mercy of the opposite party is that of fraternal insurance where the member agrees to be governed by all by-laws and rules thereafter enacted. An examination of the numerous cases cited and quoted by the Supreme Court in banc in the case of Dessauer v. Supreme Tent, Knights of Maccabees of the World, 278 Mo. 57, 210 S.W. 896 (which has been cited and followed many times), makes clear the law that a reservation by an association of the right to make future laws obligatory upon the member' cannot justly be deemed to comprehend the right to make such laws as will impáir the contract itself. In Morton v. Supreme Council of Royal League, 100 Mo.App. 76, 73 S.W. 259, 264, the court said, “Common sense tells us * * * he did not intend to empower the association to abrogate part of its liability. The principle of construction to be applied to the enactments of an order intended to operate retrospectively is that they shall have an effect, on future contracts such as may, with probability, be assumed to have been contemplated by the contracting parties instead of one in the nature of confiscation.”
*527Since we are.to place ourselves in the position of the parties at the time and consider the object of the contract and the apparent result sought to he accomplished, let us examine first what they sought to attain and secondly the result which follows if the respondents’ interpretation of the ■contract is accepted. We can safely say that they intended to effect an arrangement in regard to working conditions and rate of pay. The proprietors, on the one hand, settled their employment question and were assured (or so they thought) of harmonious labor and employee relations for the life of the contract. On the other hand, the union secured recognition as bargaining agent and a satisfactory arrangement in regard to hours and pay. The pro■prietor and union were dealing as adversaries. .Friendly though they may have "been, they were bargaining and figuratively they sat on opposite sides of the table. Since the proprietor was dealing with the -union as an adversary, it would strain common sense to say that he reasonably contemplated that in the same bargain he was surrendering the very thing which permitted him to bargain freely and by it would or conceivably could be required to. promote the interests of his adversary against his own; to fail to support legislation which might be to his advantage; to with■draw from his own trade organization, which was presumably to his- benefit in a -way analogous to the way in which membership in the union is a benefit to its members; to surrender the right to bring.an ¡action to enforce whatever rights he might have as an employer; in total effect to place himself within the power of his adversary to such an extent that in practical .application he could no longer bargain with the union as a free agent. I think it ■cannot be said from this arrangement that either of them, as a reasonable party, was -then contemplating the probability or even -the possibility that the proprietors would be required to join the union as a condition to keeping the contract in force. As a mat-ter of fact, it does not appear that under -the union rules as they then existed the proprietor could. have been a full-fledged member. If there was such an intent (that of forcing the proprietor to join the union) at the time it was not one which the transaction reasonably encompassed and it was not apparent. Any secret uncommunicated intention which respondents may have had and which was not so apparent would not become a part of the contract. McClintock v. Shelly Oil Co., 232 Mo.App. 1204, 114 S.W.2d 181, 189. An examination of the results attained if the contract be construed to mean that the union can require the proprietor to join the union leads us to the existing laws of the union. Art. II, sec. 4, provides that any member who brings any action against the union or directly or indirectly aids, abets, counsels or advises such shall be suspended. Art. XVII, sec. 7, provides that any member who shall directly or indirectly conspire “or operate against the interests of” the union shall have his membership annulled. Art. XVII, sec. 8, provides that no active member shall join or continue in the membership of any organization composed wholly or partly of employers, or any organization that is construed to be in conflict with the policies of the union. Art. XVIII, sec. 1, provides that if any member be guilty of preventing passage or enforcement of legislation endorsed by the union or .shall in any way, directly or indirectly, aid in any cause, movement or thing that may prevent or delay passage or enforcement of legislation desired by the union he shall be disciplined by fine. Art. VII, sec. 3, provides that when the shop card is removed all member employees shall immediately leave the employment. These laws were adopted by the union after the execution of the contracts.
If the proprietor belongs to the union he will be bound by the laws of the union. It is not inconceivable that at some time during the life of the present contract he as a union member may be required to join in a disagreement with himself as proprietor in some dispute. It is within the realm of possibility that he may, in self-protection, be required as a proprietor to bring suit against the union to enforce some pro*528vision of the present contract, which will automatically bring about his suspension as a union member with attendant results. It is' even conceivable that a strike might be called against a shop and he, the proprietor, be thus found, as a union member, trudging back and forth before his own business carrying a placard which proclaims himself as “unfair.” I mention this last as an absurdity only to demonstrate the fallacy of a construction which holds that the parties intended or could reasonably contemplate that a contract which had for its purpose the adjustment of normal things concerned with the arrangement in respect to a union shop could be twisted into a construction that the parties intended to place in ,the hands of the union the power to change the rules in the middle of the game so that the game itself could be awarded by default. It will be presumed that the parties _ contracted with reference to a fair, reasonable and practical result. Tureman v. Altman, 361 Mo. 1220, 239 S.W.2d 304, 309, 26 A.L.R.2d 729; Paisley v. Lucas, 346 Mo. 827, 143 S.W.2d 262, 268. And it is the rule that if the proposition is doubtful or susceptible of more than one meaning the court will reject that construction which imposes undue hardship on one párty or gives undue advantage or power to the other. Miller v. Bowen Coal & Mining Co., Mo.App., 40 S.W.2d 485; 490; Mecartney v. Guardian Trust Co., 274 Mo. 224, 202 S.W. 1131, 1134, and causes cited.
Many illustrations could be given, but the length of this opinion limits me to one. A pugilist employs a manager and agrees to abide by every future rule, direction and requirement of such manager. The manager thereafter contracts for a boxing match wherein the opponent will be armed with a Roman cestus, or, if modern methods are preferred, with iron knucks. I think that undoubtedly it would be said that the agreement to abide by the rules and requirements of the manager was intended to apply to the thing in the contemplation of the parties at the time the agreement was made, to-wit, contesting with boxing gloves, and that a contest ¿gainst an opponent armed with lethal weapons was not within such contemplation and therefore not a part of the assent. The right of the union to control the activities of the proprietor as a union member and to limit him in doing that which he would normally do as the owner of his own business is, I would say, a lethal weapon.
My conclusion is that the requirement that the proprietor join the union and become subject to its laws was not such a “future law” as was or could have been within the reasonable contemplation of the parties at the time they made the contract. If it was not, then the requirement which the union seeks to impose as a condition for retention of the card is not proper or reasonable within the purview of the contract as made and, such being thé case, the proprietor did not violate the contract which, when considered' ás a whole, required the maintenance of the shop card during the life of the contract.
Second, I think that the requirement that the employer join the union is not a proper labor objective and is against public policy. It is to' the public interest that the right of collective bargaining be preserved. This is a fundamental or natural right which the federal statutes and state statutes and constitutional provisions have merely affirmed. They did not create it [see cases under Master and Servant, 56 C.J.S., § 28 (20), pages 156, 157], The essence of collective bargaining is the employee’s freedom of choice and the test is whether there is a collective bargaining free from all taints of an employer’s domination or influence. Supra, § 28(25), page 165. Collective bargaining is a sham where the employer can sit on both sides of the table. National Labor Relations Board v. Pennsylvania Greyhound Lines, 303 U.S. 261, 268, 58 S.Ct. 571, 82 L.Ed. 831, 115 A.L.R. 307, 312. The great progress made by labor in the first half of the century was due in large measure to the fact that the officers of the union spoke from the authority of a united front — a group of people having a common interest and a common goal; *529therein was the true muscle of the power to make advantageous bargains. The view expressed by the respondents, whereby the employers are to become a part of the union (although an unwilling part), could serve only to dilute this power and weaken that muscle. Friendly though the employers and the employees may be, and though they may have a common interest in 'fixing the prices of barber-shop service, nevertheless when they bargain with each other they are adversary parties and their interests are opposed. Self-interest would compel the employer to seek that which he could to his own advantage even though it be against the interests of the union. It can of course be argued that the working membership outnumbers and can, at least at the present, outvote the employers; but the power to influence is not always measured in numbers. Any theory which permits participation in union deliberations and decisions by one whose interests on the subject may be opposed to that of the union is a wedge which should not be allowed to make the first breach. I know of no better way to express it than in the language of the California Supreme Court in bank in Safeway Stores, Inc., v. Retail Clerks International Ass’n, 41 Cal.2d 567, 261 P.2d 721, wherein it was said at loc. cit. 726, “It is eminently proper that management supervisors, the store managers in this case, be kept free from the divided loyalty that would be engendered by compulsory membership in the defendant local unions. Under the law an employer may not demand that his representatives sit in the inner, councils of labor and thus be placed in the position of exerting his influence in directing labor’s policies and activities. If such an objective were recognized and were accomplished collective bargaining would be in confusion and indeed futile. By the same token an employee union may not insist that a representative of the employer be required to participate in its deliberations under union rules and thus divide his loyalty.”
Missouri has no statute which covers this situation. However, it will be noted in Chapter 295, RSMo 1949, V.A.M.S., dealing with labor disputes in public utilities, the legislature evidently recognized the necessity of having equal representation of the two groups and therefore provided for a mediation board' which -should be composed of two employers of labor and two employees holding union membership. It is at least indicative of the fact that the General Assembly recognized labor and employer as two separate entities with oftentimes opposing interests.
Public policy in matters of this character is for the individual state. It was so held in International Brotherhood of Teamsters, etc., v. Hanke, 339 U.S. 470, 70 S.Ct. 773, 94 L.Ed. 995. In that case the Supreme Court of the State of Washington had enjoined a union from picketing garage men who were self-employers. It was said by'Mr. Justice Frankfurter of the Supreme Court of the United States at loc. cit. 475 of 339 U.S. loc. cit. 776 of 70 S.Ct., loc. cit. 1002, of 94 L.Ed., “Unions obviously are concerned not to have union standards undermined by non-union shops. This interest penetrates into self-employer ■shops. On the other hand some- of our profoundest thinkers from Jefferson to Brandéis -have stressed" the importance to a democratic society of encouraging self-employer economic units as a counter-movement to what are deemed to be the dangers inherent in excessive concentration of economic power. ‘There is a widespread belief * * * that the true prosperity of our past came not from big business, but through the courage, the energy, and the resourcefulness of small men * * * and that only through participation by the many in the responsibilities and determinations of business can Americans secure the moral and intellectual development which is essential to the maintenance of liberty.’ Mr. Justice Brandéis, dissenting in Louis K. Liggett Co. v. Lee, 288 U.S. 517, 541, 580, 53 S.Ct. 481, 502, 77 L.Ed. 929, 940, 961, 85 A.L.R. 699.” The State of Missouri is blessed by a great many people who may be referred to as “little business.” This great group is composed *530of those who have saved (or borrowed) a little capital with a desire to produce some product or some service beyond that which can be done with their own hands. This group, “the little business men,” comprises a large and vital segment of our society and economic life. There are few of them who do not, along with their capital, their forethought and their worries, contribute some of their own energy and personal labor to the success of their business. This applies to the garage proprietor who may sell a tire or recharge a battery; the druggist who may mix a soft drink or sell a bottle of medicine; the groceryman who may sack up potatoes, and so on ad infinitum. In all of these he competes with his own help. In a great many instances he could not survive if he did not do so. The men and women of this group are neither big business nor labor. They are the balance wheel in our economic way of life. It is essential that they remain as, they are, a sum total of individual and independent thought and action. One question of public policy is whether or not these little business men may be coerced, either directly or indirectly, into joining a union against their own volition. I think we find sufficient expressions heretofore made by our courts to answer in the negative.
In Hughes v. Kansas City Motion Picture Machine Operators, 282 Mo. 304, 221 S.W. 95, a union was attempting to make an owner employ a union operator instead of handling the picture machine himself (in the present case the object is to require him to employ himself as a union member). The court called attention to the fact that the dispute was not the outcome of any grievance of organized labor that contained merit, such as involving resistance to oppression or an equitable division of the profits yielded by labor and capital in combination (and there is none in this case). It was said, 221 S.W. loc. cit. 97, by Judge Goode, “The right asserted by plaintiffs to keep down the expense of their business by having Hughes manipulate the projector is'the simple and primitive right of a man to earn a livelihood with his own hands, as much so as that of a blacksmith to blow his forge.” And it was said by Judge Graves in a separate opinion, 221 S.W. at loc. cit. 101, “The real question in this case is whether or not a man, under the law, can run his own business, or shall it be run for him by a local union?” The court then further, 221 S.W. at loc. cit. 102, used the illustration of the farmer who with his family did his own work, and stated that farm hands had as good a right to organize and bargain collectively as the theater machine operators.
It will be noted from the declaration of both judges in that case that not only the picketing but the propaganda was in effect a misrepresentation regarding the plaintiff’s attitude toward organized labor, and the’ effect of the conduct of the union was to subject the proprietor to a boycott.
In Purcell v. Journeymen Barbers, etc., 234 Mo.App. 843, 133 S.W.2d 662, it was said, loc. cit. 670, “Subject to the right of labor to insist upon proper working conditions and upon what it deems to be reasonable hours' and a fair return for the work of its hands, plaintiff has the right to conduct her business, free from interference, in any lawful manner she sees fit and to charge such prices as she may determine. This has frequently been held to be a property right which the courts'will protect Under proper circumstances by in-junctive relief.” 133’ S.W.2d at loc, cit. 671 the court quotes with approval from Lyle v. Local No. 452, Amalgamated Meat Cutters, etc., 174 Tenn. 222, 124 S.W.2d 701, where a union attempted to force a butcher who did his own work to join the union, and where it was held that the end sought was unlawful. The same case was again quoted to the effect that “ ‘the right to conduct a lawful business is a property right, protected by the common law and guaranteed by the organic law of the state.’ ” In that case the court emphasized the fact that there was no industrial dispute. The employer and union had come to terms and there was a binding contract between them. It was said, *531“ ‘Here the employer was not “unfair to organized labor.” He had the right to be let alone.’ ”
In Bellerive Country Club v. McVey, No. 44,092, Missouri Supreme Court, June 13, 1955, - S.W.2d -, the court said, “We think it is clear that the right guaranteed to employees by Art. I, Sec. 29, Mo. Const. 1945, ‘to organize and to bargain collectively through representatives of their own choosing’ is a free choice, uncoerced by management, union, or any other group or organization, so that picketing with an objective in violation of that guaranty must be regarded as equally unlawful as where coercion to violate a statute is involved.” In that case, where no bona fide labor dispute was in progress, the court further said, “Thus where, as here, the evidence considered as a whole discloses no reasonable ‘objective’ other than to accomplish the ‘effect’ which the picketing had, it would be entirely unrealistic to hold that the object of the ‘organizational’ or ‘advertising’ picketing instantly involved was other than to affect so adversely the' club’s operation as to .cause the employer to intervene and coerce its' employees into union membership. We think the conclusion that such was the real objective of the instant 'picketing is inescapable under the facts.”
The case of Lohse Patent Door Co. v. Fuelle, 215 Mo. 421, 114 S.W. 997, loc. cit. 1004, 22 L.R.A.,N.S., 607, involved primarily the question of boycott by a union, but it was said, “The wrongful interference with one’s business and prospective customers is as much an infringement of his rights as though contractual relations actually existed and were interfered with.” And again, “A person’s occupation or calling, by means of which he earns a livelihood and endeavors to better his condition, and to provide for and support himself and those dependent upon him, is property within the meaning of the law, and entitled to protection as such.” And again, “Complainants were engaged in a lawful business, and carrying it on in a lawful manner. They had done nothing to the defendants, or any of them, either illegal, immoral, or unjust. They were paying wages to their teamsters in fact greater than the union teamsters received * * The court stated that the course pursued by the defendants, if unchecked, would soon ruin complainants’ business and bring upon them financial ruin. And, 114 S.W. at loc. cit. 1005 it further said, “‘The law abhors subterfuges. It lays aside the covering and looks to the actual facts beneath. In the language of Chief Justice Shaw: “The law is not to be hoodwinked by color-able pretenses; it looks at truth and reality through whatever disguise it may assume.” Com. v. Hunt, 4 Metc., Mass., 111, 129, 38 Am.Dec. 346. Threats in language are not the only threats recognized by the law. Covert and unspoken threats may be just as effective as spoken threats.’ ” In the instant case, brushing aside subterfuge and looking to the real facts, the threat to remove the card is coercion. Under the union laws, when the card is removed the employees must. walk out, and the result, or at least the impliedly threatened result, will be in effect what amounts to a boycott. Indeed, this is recognized by the writer of the majority opinion in Foutts v. Journeymen Barbers, etc., 155 Ohio St. 573, 99 N.E.2d 782, 787, wherein the court made the charitable (?) remark that if plaintiff does not have the continued recommendation and approval of the defendant union indicated by the display of the defendant’s union shop card, the decrease in plaintiff’s business will be such as to eliminate any necessity for hiring the assistant that he now employs. The union card of itself has little intrinsic value. As was stated in Di Leo v. Daneault, 329 Mass. 590, 109 N.E.2d 824, 827, “The union desires possession of the cards, not because it wishes to make some use of them or to sell them, but because of what they symbolize and because of the effect it anticipates from the withdrawal of them. * * * The union desires the cards because it wishes to compel the defendant to join the union and to contribute to its support.” It was stated that if the object sought is contrary to public policy a court of equity would not lend its aid in accomplishing that object, *532whatever agreement the defendant may-have made.
In the instant case the respondents argüe that the proprietors have enjoyed the benefits as are exemplified by plaintiffs’ Exhibit A “completely free of charge” and “apparently respondents’ union, in formulating the new constitutional requirements, decided that employer-barbers should also pay.” I think this also is not a lawful labor objective and that this of itself is contrary to the public policy of Missouri.
In my opinion the defendants’ motion should have been overruled and the plaintiffs’ motion should have been sustained.

. 4 Page on Contracts, sec. 2046, p. 8537 et seq.; 17 C.J.S., Contracts, § 298, page 714; Bank of Mountain View v. Winebrenner, Mo.App., 189 S.W.2d 429, 439, and cases cited; National Bank of Commerce of Kansas City, Mo., v. Flanagan Mills & Elevator Co., 268 Mo. 547, 188 S.W. 117, 120.


. 4 Page on Contracts, sec. 2034, p. 3510 et seq., Velvet Freeze, Inc., v. Milk Wagon Drivers’, etc., Mo.App., 177 S.W.2d 644, 646, and authorities cited; Matthews v. McVay, Mo.App., 234 S.W.2d 983, 987.


. Harvey v. Missouri Valley Electric Co., Mo.Sup., 268 S.W.2d 820, 822; Missouri Athletic Ass’n v. Delk Inv. Corporation, 323 Mo. 765, 20 S.W.2d 51.


.17 C.J.S., Contracts, § 295, page 693; Truck Leasing Corp. v. Esquire Laundry & Dry Cleaning Co., Mo.App., 252 S.W.2d 108, 111; Stephenson v. Morrissey, Mo.App., 230 S.W.2d 124, 127; Ambassador Bldg. Corp. v. St. Louis Ambassador Theatre, 238 Mo.App. 600, 185 S.W. 2d 827, 836.


. Restatement of the Law, Contracts, 235 (d), p. 319; P. R. T. Investment Corp. v. Ranft, 363 Mo. 522, 252 S.W.2d 315, 318; Gabel-Lockhart Co. v. Gabel, 360 Mo. 518, 229. S.W.2d 539, 543; Burman v. Vezeau, 231 Mo.App. 1109, 85 S.W.2d 217, 220; Collins v. Truman, 223 Mo.App. 186, 14 S.W.2d 526, 528.


. Larson v. Crescent Planing Mill Co., Mo.App., 218 S.W.2d 814, 819; Veatch v. Black, 363 Mo. 190, 250 S.W.2d 501, 507; Kansas City Structural Steel Co. v. Utilities Bldg. Corp., 339 Mo. 68, 95 S.W. 2d 1176, 106 A.L.R. 244; Tracy v. Aldrich, Mo.Sup., 236 S.W. 347, 351; 17 C.J.S., Contracts, § 321, pages 744, 747.